Exhibit 10.1

Execution Version

 

 

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

Dated as of March 22, 2013

among

JARDEN CORPORATION,

as the US Borrower,

JARDEN LUX HOLDINGS S.à r.l., JARDEN LUX S.à r.l. and JARDEN LUX FINCO S.à r.l.,

collectively, as the Luxembourg Borrower,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

 

 

 

BARCLAYS BANK PLC,

as Sole Lead Arranger and a Joint Book-Running Manager,

J.P. MORGAN SECURITIES LLC, SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC and DEUTSCHE BANK SECURITIES INC.,

as Joint Book-Running Managers,

JPMORGAN CHASE BANK, N.A., SUNTRUST BANK,

WELLS FARGO BANK, N.A., SOVEREIGN BANK, N.A. and HSBC BANK USA, N.A.

as Co-Documentation Agents,

and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of March 22, 2013 (this
“Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “US
Borrower”), JARDEN LUX HOLDINGS S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg, having its registered office at 560A, rue de Neudorf,
L-2220 Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 152.067, having a share capital of EUR 35,000, JARDEN LUX S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg, having its
registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered with
the Luxembourg Trade and Companies Register under number B 152.079, having a
share capital of EUR 17,500 and JARDEN LUX FINCO S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of the Grand Duchy of Luxembourg, having its registered office at 560A, rue de
Neudorf, L-2220 Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B 152.080, having a share capital of EUR 12,500
(collectively, the “Luxembourg Borrower” and, together with the US Borrower, the
“Borrowers”), BARCLAYS BANK PLC, as administrative agent and collateral agent
for the Lenders and the L/C Issuers (in such capacities, together with any
successor in such capacities, the “Administrative Agent”) and each Lender party
hereto, amends certain provisions of the CREDIT AGREEMENT, dated as of March 31,
2011 (as amended by Amendment No. 1 to Credit Agreement dated as of February 24,
2012 and as further amended, supplemented, restated and/or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”), among the
Borrowers, the Lenders and the L/C Issuers party thereto from time to time and
the Administrative Agent.

Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, pursuant to, and subject to the terms and conditions of, Section 2.17
(Specified Refinancing Debt) of the Credit Agreement, the Borrowers have
requested that the Credit Agreement be amended to, among other things,
(i) provide for a new tranche of tranche A term loans thereunder (the “New
Tranche A Term Loans”), which term loans would refinance in full the Tranche A
Term Loans outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Tranche A Term Loans”) through an
exchange and which, except as modified hereby, would have the same terms as the
Existing Tranche A Term Loans under the Credit Agreement, (ii) provide for a new
tranche of tranche B term loans thereunder (the “New Tranche B Term Loans”),
which term loans would refinance in full the Tranche B Term Loans outstanding
under the Credit Agreement immediately prior to the effectiveness of this
Amendment (the “Existing Tranche B Term Loans”) through an exchange and which,
except as modified hereby, would have the same terms as the Existing Tranche B
Term Loans under the Credit Agreement, (iii) provide for a new U.S. dollar
revolving credit facility, including a letter of credit facility and swingline
facility, thereunder (the “New Dollar Revolving Credit Facility” and any loans
made pursuant to the New Dollar Revolving Credit Facility, “New Dollar Revolving
Loans”), which facility would replace in its entirety the Dollar Revolving
Credit Facility, including the letter of credit facility and swingline facility,
outstanding under the Credit Agreement immediately prior to the effectiveness of
this Amendment (the “Existing Dollar Revolving Credit Facility”) through an
exchange and which, except as modified hereby, would have the same terms as the
Existing Dollar Revolving Credit Facility under the Credit Agreement and
(iv) provide for a new multicurrency revolving credit facility thereunder (the
“New Multicurrency Revolving Credit Facility” and any loans made pursuant to the
New Multicurrency Revolving Credit Facility, “New Multicurrency

 

2



--------------------------------------------------------------------------------

Revolving Loans” and together with the New Tranche A Term Loans, the New Tranche
B Term Loans and the New Dollar Revolving Loans, the “New Loans”), which
facility would replace in its entirety the Multicurrency Revolving Credit
Facility outstanding under the Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Multicurrency Revolving Credit
Facility”) through an exchange and which, except as modified hereby, would have
the same terms as the Existing Multicurrency Revolving Credit Facility under the
Credit Agreement;

WHEREAS, pursuant to, and subject to the terms and conditions of,
Section 2.01(c) (Facilities Increase) of the Credit Agreement, the Borrower
Representative has requested on behalf of the US Borrower an increase
(collectively the “Second Facilities Increase”) in the aggregate principal
amount of the Tranche A Term Loan Facility to be effectuated by the disbursement
of an additional series of Tranche A Term Loans to the US Borrower (the
“Incremental Tranche A Term Loans”), in an aggregate principal amount of
$250,000,000 (the “Tranche A1 Term Loans”) on or after the Second Amendment
Effective Date but no later than March 28, 2013 (the actual funding date, the
“Facilities Increase Funding Date”);

WHEREAS, certain Existing Tranche A Term Lenders (as defined below) and certain
other Persons as provided herein have committed to participate in the
Incremental Tranche A Term Loans, in the form of Tranche A1 Term Loans, in the
amount notified to such Incremental Lender by the Administrative Agent (but in
no event greater than the amount such Person committed to make as Tranche A1
Term Loans) by forwarding their commitment thereof to the Administrative Agent
in accordance with Section 2.01(c) (Facilities Increase) of the Credit Agreement
(collectively, the “Tranche A1 Term Loan Lenders” or “Incremental Lenders”);

WHEREAS, each Lender holding Existing Tranche A Term Loans (collectively, the
“Existing Tranche A Term Lenders”) that executes and delivers a consent to this
Amendment in the form of the “Lender Consent” attached hereto as Annex I (a
“Lender Consent”) (collectively, the “Exchanging Tranche A Term Lenders”) will
be deemed (i) to have agreed to the terms of this Amendment, (ii) to have agreed
to exchange (as further described in the Lender Consent) its Existing Tranche A
Term Loans with New Tranche A Term Loans in an aggregate principal amount equal
to the amount notified to such Exchanging Tranche A Term Lender by the
Administrative Agent and (iii) upon the Second Amendment Effective Date (as
defined below) to have exchanged (as further described in the Lender Consent)
such amount of its Existing Tranche A Term Loans with New Tranche A Terms Loans
in an equal principal amount;

WHEREAS, each Lender holding Existing Tranche B Term Loans (collectively, the
“Existing Tranche B Term Lenders”) that executes and delivers a Lender Consent
(collectively, the “Exchanging Tranche B Term Lenders”) will be deemed (i) to
have agreed to the terms of this Amendment, (ii) to have agreed to exchange (as
further described in the Lender Consent) its Existing Tranche B Term Loans with
New Tranche B Term Loans in an aggregate principal amount equal to the amount
notified to such Exchanging Tranche B Term Lender by the Administrative Agent
and (iii) upon the Second Amendment Effective Date to have exchanged (as further
described in the Lender Consent) such amount of its Existing Tranche B Term
Loans with New Tranche B Terms Loans in an equal principal amount;

WHEREAS, each Lender holding Dollar Revolving Loans under the Existing Dollar
Revolving Credit Facility (the “Existing Dollar Revolving Loans”) or unused
Dollar Revolving Credit Commitments under the Existing Dollar Revolving Credit
Facility (the “Existing Dollar Revolving Commitments”) (collectively, the
“Existing Dollar Revolving Lenders”) that executes and delivers a Lender Consent
(collectively, the “Exchanging Dollar Revolving Lenders”) will be deemed (i) to
have agreed to the terms of this Amendment, (ii) to have agreed to exchange (as
further described in the Lender Consent) its Existing Dollar Revolving
Commitments with commitments to make New Dollar Revolving Loans (the

 

3



--------------------------------------------------------------------------------

“New Dollar Revolving Commitments”) in an aggregate principal amount equal to
the amount notified to such Exchanging Dollar Revolving Lender by the
Administrative Agent and (iii) upon the Second Amendment Effective Date to have
exchanged (as further described in the Lender Consent) such amount of its
Existing Dollar Revolving Commitments with New Dollar Revolving Commitments
under the New Dollar Revolving Credit Facility in an equal principal amount;

WHEREAS, each Lender holding Multicurrency Revolving Loans under the Existing
Multicurrency Revolving Credit Facility (the “Existing Multicurrency Revolving
Loans”) or unused Multicurrency Revolving Credit Commitments under the Existing
Multicurrency Revolving Credit Facility (the “Existing Multicurrency Revolving
Commitments”) (collectively, the “Existing Multicurrency Revolving Lenders”)
that executes and delivers a Lender Consent (collectively, the “Exchanging
Multicurrency Revolving Lenders”) will be deemed (i) to have agreed to the terms
of this Amendment, (ii) to have agreed to exchange (as further described in the
Lender Consent) its Existing Multicurrency Revolving Commitments with
commitments to make New Multicurrency Revolving Loans (the “New Multicurrency
Revolving Commitments”) in an aggregate principal amount equal to the amount
notified to such Exchanging Multicurrency Revolving Lender by the Administrative
Agent and (iii) upon the Second Amendment Effective Date to have exchanged (as
further described in the Lender Consent) such amount of its Existing
Multicurrency Revolving Commitments with New Multicurrency Revolving Commitments
under the New Multicurrency Revolving Credit Facility in an equal principal
amount;

WHEREAS, each Existing Tranche A Term Lender that has separately notified the
Administrative Agent that it wishes to purchase New Tranche A Term Loans in
addition to the New Tranche A Term Loans that are exchanged for its Existing
Tranche A Term Loans (such additional New Tranche A Term Loans, collectively,
the “Increased Tranche A Term Loans”) (collectively, the “Increasing Tranche A
Term Lenders”) will be also deemed to have agreed to make on the Second
Amendment Effective Date Increased Tranche A Term Loans in the amount notified
to such Existing Tranche A Term Lender by the Administrative Agent (but in no
event greater than the amount such Person committed to make as Increased Tranche
A Term Loans);

WHEREAS, each Existing Tranche B Term Lender that has separately notified the
Administrative Agent that it wishes to purchase New Tranche B Term Loans in
addition to the New Tranche B Term Loans that are exchanged for its Existing
Tranche B Term Loans (such additional New Tranche B Term Loans, collectively,
the “Increased Tranche B Term Loans”) (collectively, the “Increasing Tranche B
Term Lenders”) will be also deemed to have agreed to make on the Second
Amendment Effective Date Increased Tranche B Term Loans in the amount notified
to such Existing Tranche B Term Lender by the Administrative Agent (but in no
event greater than the amount such Person committed to make as Increased Tranche
B Term Loans);

WHEREAS, each Existing Dollar Revolving Lender that has separately notified the
Administrative Agent that it wishes to make New Dollar Revolving Commitments in
addition to the New Dollar Revolving Commitments that are exchanged for its
Existing Dollar Revolving Commitments (such additional New Dollar Revolving
Commitments, collectively, the “Increased Dollar Revolving Commitments”)
(collectively, the “Increasing Dollar Revolving Lenders”) will be also deemed to
have agreed to make on the Second Amendment Effective Date Increased Dollar
Revolving Commitments in the amount notified to such Existing Dollar Revolving
Lender by the Administrative Agent (but in no event greater than the amount such
Person committed to make as Increased Dollar Revolving Commitments);

WHEREAS, each Existing Multicurrency Revolving Lender that has separately
notified the Administrative Agent that it wishes to make New Multicurrency
Revolving Commitments in addition to

 

4



--------------------------------------------------------------------------------

the New Multicurrency Revolving Commitments that are exchanged for its Existing
Multicurrency Revolving Commitments (such additional New Multicurrency Revolving
Commitments, collectively, the “Increased Multicurrency Revolving Commitments”)
(collectively, the “Increasing Multicurrency Revolving Lenders”) will be also
deemed to have agreed to make on the Second Amendment Effective Date Increased
Multicurrency Revolving Commitments in the amount notified to such Existing
Multicurrency Revolving Lender by the Administrative Agent (but in no event
greater than the amount such Person committed to make as Increased Multicurrency
Revolving Commitments);

WHEREAS, each Person that executes and delivers a joinder to this Amendment in
the form agreed among the Borrowers, the Administrative Agent and such Person (a
“Joinder”) (i) in the capacity as “Additional Tranche A Term Lender” (each, an
“Additional Tranche A Term Lender” and, together with the Increasing Tranche A
Term Lenders and Exchanging Tranche A Term Lenders, the “New Tranche A Term
Lenders”) will be deemed (A) to have agreed to the terms of this Amendment and
(B) to have committed to make New Tranche A Term Loans to the US Borrower on the
Second Amendment Effective Date (the “Additional Tranche A Term Loans”), in the
amount notified to such Additional Tranche A Term Lender by the Administrative
Agent (but in no event greater than the amount such Person committed to make as
Additional Tranche A Term Loans); (ii) in the capacity as “Additional Tranche B
Term Lender” (each, an “Additional Tranche B Term Lender” and, together with the
Increasing Tranche B Term Lenders and Exchanging Tranche B Term Lenders, the
“New Tranche B Term Lenders”) will be deemed (A) to have agreed to the terms of
this Amendment and (B) to have committed to make New Tranche B Term Loans to the
US Borrower on the Second Amendment Effective Date (the “Additional Tranche B
Term Loans”), in the amount notified to such Additional Tranche B Term Lender by
the Administrative Agent (but in no event greater than the amount such Person
committed to make as Additional Tranche B Term Loans); (iii) in the capacity as
“Additional Dollar Revolving Lender” (each an “Additional Dollar Revolving
Lender” and, together with the Increasing Dollar Revolving Lenders and the
Exchanging Dollar Revolving Lenders, the “New Dollar Revolving Lenders”) will be
deemed (A) to have agreed to the terms of this Amendment and (B) to have agreed
to make New Dollar Revolving Commitments to the US Borrower on the Second
Amendment Effective Date (the “Additional Dollar Revolving Commitments”), in the
amount notified to such Additional Dollar Revolving Lender by the Administrative
Agent (but in no event greater than the amount such person committed to make as
Additional Dollar Revolving Commitments); and (iv) in the capacity as
“Additional Multicurrency Revolving Lender” (each an “Additional Multicurrency
Revolving Lender” and, together with the Increasing Multicurrency Revolving
Lenders and the Exchanging Multicurrency Revolving Lenders, the “New
Multicurrency Revolving Lenders”) will be deemed (A) to have agreed to the terms
of this Amendment and (B) to have agreed to make New Multicurrency Revolving
Commitments to the Borrowers on the Second Amendment Effective Date (the
“Additional Multicurrency Revolving Commitments”), in the amount notified to
such Additional Multicurrency Revolving Lender by the Administrative Agent (but
in no event greater than the amount such person committed to make as Additional
Multicurrency Revolving Commitments);

WHEREAS, the aggregate proceeds of (i) the Increased Tranche A Term Loans and
the Additional Tranche A Term Loans will be used by the US Borrower to repay in
full the outstanding principal amount of the Existing Tranche A Term Loans that
are not exchanged for New Tranche A Term Loans by the Existing Tranche A Term
Lenders and (ii) the Increased Tranche B Term Loans and the Additional Tranche B
Term Loans will be used by the US Borrower to repay in full the outstanding
principal amount of the Existing Tranche B Term Loans that are not exchanged for
New Tranche B Term Loans by the Existing Tranche B Term Lenders;

WHEREAS, (i) the Increased Dollar Revolving Commitments and the Additional
Dollar Revolving Commitments will be used by the US Borrower to replace the
outstanding amount of Existing Dollar Revolving Commitments that are not
exchanged for New Dollar Revolving Commitments by the

 

5



--------------------------------------------------------------------------------

Existing Dollar Revolving Lenders and (ii) the Increased Multicurrency Revolving
Commitments and the Additional Multicurrency Revolving Commitments will be used
by the Borrowers to replace the outstanding amount of Existing Multicurrency
Revolving Commitments that are not exchanged for New Multicurrency Revolving
Commitments by the Existing Multicurrency Revolving Lenders;

WHEREAS, by executing and delivering a signature page to this Amendment, each
L/C Issuer and the Swingline Lender will be deemed upon the Second Amendment
Effective Date to have irrevocably agreed to the terms of this Amendment; and

WHEREAS, the Borrowers, each Guarantor party to the Guarantor Consent (as
defined below), the Lenders executing this Amendment, the L/C Issuers, the
Swingline Lender and the Administrative Agent agree, subject to the limitations
and conditions set forth herein, to amend and grant waivers with respect to
certain provisions of the Credit Agreement, in each case, as more fully
described herein (the Credit Agreement as amended hereby, the “Amended Credit
Agreement”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Second
Amendment Effective Date, and subject to the satisfaction of the conditions set
forth in Section 3 (Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such
Section 1.01:

“2012 Indenture” means that certain Indenture, dated as of September 18, 2012,
between the US Borrower and Wells Fargo Bank, National Association, as Trustee,
as amended or supplemented from time to time as permitted by the Loan Documents.

“Accelerated Share Repurchase” means any repurchase of US Borrower’s common
stock pursuant to any arrangement or agreement entered into with one or more
banks or securities broker-dealers, and any related repurchase and hedging
arrangements, including, without limitation, share forward transactions, for an
aggregate consideration not exceeding $250,000,000 plus any and all additional
amounts, fees and expenses payable by US Borrower to settle any such related
repurchase and hedging arrangements (including, without limitation, any share
forward transaction) and which may include, without limitation, one or more
deliveries of stock by either party thereto (including, without limitation, upon
entry into, at final settlement of or at any other time during the term of the
relevant transaction) and provisions for the purchase or sale by the US Borrower
of a stock price cap, a stock price floor, a maximum and/or minimum stock
delivery limit, a variable duration option, other price or duration optionality,
variable notional mechanics or any combination of the foregoing. For purposes of
compliance with Section 7.07 (Restricted Payments), the amount of the Restricted
Payment associated with any Accelerated Share Repurchase entered into by US
Borrower will be the amount paid to the bank(s) or securities broker-dealer(s),
as applicable.

“Additional Dollar Revolving Commitment” has the meaning specified in the Second
Amendment.

“Additional Multicurrency Revolving Commitment” has the meaning specified in the
Second Amendment.

 

6



--------------------------------------------------------------------------------

“Additional Tranche A Term Loan” has the meaning specified in the Second
Amendment.

“Additional Tranche B Term Loan” has the meaning specified in the Second
Amendment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Convertible Notes” means, collectively, (i) each outstanding series of the US
Borrower’s 1 7/8% Senior Subordinated Convertible Notes due 2018 issued pursuant
to, and governed by the terms of, the 2012 Indenture and (ii) each outstanding
series of the US Borrower’s Subordinated Indebtedness that is convertible into
or exchangeable for the Borrower’s common stock in a similar manner as the
convertible notes referred to in clause (i) above.

“Exchanged Dollar Revolving Commitment” has the meaning specified in the Second
Amendment.

“Exchanged Multicurrency Revolving Commitment” has the meaning specified in the
Second Amendment.

“Exchanged Tranche A Term Loan” has the meaning specified in the Second
Amendment.

“Exchanged Tranche B Term Loan” has the meaning specified in the Second
Amendment.

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Facilities Increase Funding Date” means the date on or after the Second
Amendment Effective Date, but no later than March 28, 2013, on which the Tranche
A1 Term Loans are funded.

“Increased Dollar Revolving Commitment” has the meaning specified in the Second
Amendment.

“Increased Multicurrency Revolving Commitment” has the meaning specified in the
Second Amendment.

 

7



--------------------------------------------------------------------------------

“Increased Tranche A Term Loan” has the meaning specified in the Second
Amendment.

“Increased Tranche B Term Loan” has the meaning specified in the Second
Amendment.

“New Dollar Revolving Commitment” has the meaning specified in the Second
Amendment.

“New Dollar Revolving Credit Facility” has the meaning specified in the Second
Amendment.

“New Dollar Revolving Loan” has the meaning specified in the Second Amendment.

“New Multicurrency Revolving Commitment” has the meaning specified in the Second
Amendment.

“New Multicurrency Revolving Credit Facility” has the meaning specified in the
Second Amendment.

“New Multicurrency Revolving Loan” has the meaning specified in the Second
Amendment.

“New Tranche A Term Loan” has the meaning specified in the Second Amendment.

“New Tranche B Term Loan” has the meaning specified in the Second Amendment.

“Pro Rata Tranche A1 Term Share” means, with respect to each Tranche A1 Term
Loan Lender, the percentage (carried out to the ninth decimal place) of the
principal amount of the Tranche A1 Term Loan funded by such Tranche A1 Term Loan
Lender as of the date of measurement thereof, after giving effect to any
subsequent assignments made pursuant to Section 10.07 (Assignments and
Participations), pursuant to which such Tranche A1 Term Loan Lender becomes a
party hereto, as applicable.

“Required Tranche A1 Term Loan Lenders” means, as of any date of determination,
Tranche A1 Term Loan Lenders having more than fifty percent (50%) of the
Outstanding Amount of the Tranche A1 Term Loans; provided that the portion of
the Outstanding Amount of the Tranche A1 Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Tranche A1 Term Loan Lenders.

“Second Amendment” means that certain Amendment No. 2 to this Agreement, dated
as of March 22, 2013, among the Borrowers, the Administrative Agent and the
Lenders party thereto.

“Second Amendment Effective Date” means the date on which the Second Amendment
shall have become effective in accordance with its terms.

“Second Amendment Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Second Amendment, dated as of March 22, 2013 and executed by
each of the Guarantors.

“Second Facilities Increase” means that certain Facilities Increase for the
funding of the Tranche A1 Term Loans effective as of the Facilities Increase
Funding Date.

 

8



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Tranche A1 Term Loan” means each Tranche A1 Term Loan made pursuant to the
Second Amendment.

“Tranche A1 Term Loan Lender” means each Lender that has a Tranche A Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche A Term Loan
Facility, representing a Tranche A1 Term Loan.

(b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating the following defined terms in their entirety to read as
follows:

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Lender,
(i) its obligation to (a) make New Dollar Revolving Loans to the US Borrower
pursuant to Section 2.02(a) (Dollar Revolving Loans; Multicurrency Revolving
Loans), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Dollar
Revolving Lender’s name on Schedule I-B (Revolving Credit Commitments) as such
amount may be reduced or adjusted from time to time in accordance with this
Agreement and (ii) any commitment by such Lender that is included as part of a
Facilities Increase to make its pro rata share of a Dollar Revolving Commitment
Increase on any Facilities Increase Date, as the amount of such commitments may
be reduced pursuant to this Agreement. For the avoidance of doubt, “Dollar
Revolving Credit Commitment” includes all New Dollar Revolving Commitments, all
Exchanged Dollar Revolving Commitments, all Increased Dollar Revolving
Commitments and all Additional Dollar Revolving Commitments.

“Dollar Revolving Credit Facility” means the New Dollar Revolving Credit
Facility providing for New Dollar Revolving Loans to the US Borrower pursuant to
Section 2.02(a) (Dollar Revolving Loans; Multicurrency Revolving Loans) by the
Dollar Revolving Lenders in the maximum aggregate principal amount at any time
outstanding of $175,000,000, and including the Letter of Credit Sublimit and the
Swing Line Sublimit, as reduced from time to time pursuant to the terms of this
Agreement, or as increased by the Dollar Revolving Commitment Increases made
pursuant to the facility described in Section 2.01(c) (Facilities Increase)
providing for one or more Revolving Commitment Increases to the US Borrower and
Luxembourg Borrower by the Revolving Lenders in an aggregate principal amount
not to exceed $150,000,000.

“Dollar Revolving Loan” means a New Dollar Revolving Loan, which Loan may be a
Base Rate Loan or a Eurodollar Rate Loan, made to the US Borrower by a Dollar
Revolving Lender in accordance with its Pro Rata Dollar Revolving Share pursuant
to Section 2.02(a) (Dollar Revolving Loans; Multicurrency Revolving Loans),
except as otherwise provided herein.

“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Lender, (i) its obligation to make New Multicurrency Revolving Loans
to the US Borrower and the Luxembourg Borrower pursuant to Section 2.02(b)
(Dollar Revolving Loans; Multicurrency Revolving Loans) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Revolving Lender’s name on Schedule I-B (Revolving Credit
Commitments) as such amount may be reduced or adjusted from time to time in
accordance with this Agreement and (ii) any commitment by such Lender that is
included as part of a Facilities Increase to make its pro rata share of a
Multicurrency Revolving Commitment Increase on any

 

9



--------------------------------------------------------------------------------

Facilities Increase Date, as the amount of such commitments may be reduced
pursuant to this Agreement. For the avoidance of doubt, “Multicurrency Revolving
Credit Commitment” includes all New Multicurrency Revolving Commitments, all
Exchanged Multicurrency Revolving Commitments, all Increased Multicurrency
Revolving Commitments and all Additional Multicurrency Revolving Commitments.

“Multicurrency Revolving Credit Facility” means the New Multicurrency Revolving
Credit Facility providing for New Multicurrency Revolving Loans to the US
Borrower and Luxembourg Borrower pursuant to Section 2.02(b) (Dollar Revolving
Loans; Multicurrency Revolving Loans) by the Multicurrency Revolving Lenders in
the maximum aggregate principal amount at any time outstanding equal to the
Dollar Equivalent of $75,000,000, as reduced from time to time pursuant to the
terms of this Agreement, or as increased by the Multicurrency Revolving
Commitment Increases made pursuant to the facility described in Section 2.01(c)
(Facilities Increase) providing for one or more Revolving Commitment Increases
to the US Borrower and Luxembourg Borrower by the Revolving Lenders in an
aggregate principal amount not to exceed $150,000,000.

“Multicurrency Revolving Loan” means a New Multicurrency Revolving Loan, which
Loan may be a Base Rate Loan, a Eurodollar Rate Loan or a Eurocurrency Rate
Loan, made to the US Borrower or the Luxembourg Borrower by a Multicurrency
Revolving Lender in accordance with its Pro Rata Multicurrency Revolving Share
pursuant to Section 2.02(b) (Dollar Revolving Loans; Multicurrency Revolving
Loans), except as otherwise provided herein.

“Pro Rata Tranche A Term Share” means, with respect to each Tranche A Term Loan
Lender (other than a Tranche A1 Term Loan Lender), the percentage (carried out
to the ninth decimal place) of the principal amount of the Tranche A Term Loan
(other than any Tranche A1 Term Loan) funded by such Tranche A Term Loan Lender
as of the date of measurement thereof, after giving effect to any subsequent
assignments made pursuant to Section 10.07 (Assignments and Participations),
pursuant to which such Tranche A Term Loan Lender becomes a party hereto, as
applicable.

“Required Tranche A Term Loan Lenders” means, as of any date of determination,
Tranche A Term Loan Lenders (except for Tranche A1 Term Loan Lenders) having
more than fifty percent (50%) of the Outstanding Amount of the Tranche A Term
Loans (except for Tranche A1 Term Loans); provided that the portion of the
Outstanding Amount of the Tranche A Term Loans (except for Tranche A1 Term
Loans) held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Tranche A Term Loan Lenders.

“Tranche A Term Loan” means (x) prior to the Second Amendment Effective Date,
each Tranche A Term Loan made pursuant to the Tranche A Term Loan Facility, as
described in Section 2.01(a) and (c) (Tranche A Term Loan; Facilities Increase)
and (y) on and after the Second Amendment Effective Date, the New Tranche A Term
Loans made pursuant to and in accordance with the Second Amendment on the Second
Amendment Effective Date or pursuant to the Tranche A Term Loan Facility, as
described in Section 2.01(c) (Facilities Increase), and including, for the
avoidance of doubt, all Exchanged Tranche A Term Loans, all Increased Tranche A
Term Loans and all Additional Tranche A Term Loans. Unless otherwise expressly
distinguished herein, each use of the term “Tranche A Term Loan” shall include
any Incremental Tranche A Term Loan, including the Tranche A1 Term Loans.

 

10



--------------------------------------------------------------------------------

“Tranche A Term Loan Facility” means the Tranche A Term Loan Commitments, the
facility described in the Second Amendment providing for a Tranche A Term Loan
to the US Borrower by the Tranche A Term Loan Lenders on the Second Amendment
Effective Date in an aggregate principal amount of $595,738,636.35 and the
Incremental Tranche A Term Loans made pursuant to the facility described in
Section 2.01(c) (Facilities Increase) providing for one or more Incremental
Tranche A Term Loans to the US Borrower by the Tranche A Term Loan Lenders.

“Tranche A Term Loan Lender” means each Lender that has a Tranche A Term Loan
Commitment or a portion of the Outstanding Amount under the Tranche A Term Loan
Facility. Unless otherwise expressly distinguished herein, each use of the term
“Tranche A Term Loan Lender” shall include any Tranche A1 Term Loan Lender.

“Tranche B Term Loan” means (x) prior to the Second Amendment Effective Date,
each Tranche B Term Loan made pursuant to the Tranche B Term Loan Facility, as
described in Section 2.01(b) and (c) (Tranche B Term Loan; Facilities Increase)
and (y) on and after the Second Amendment Effective Date, the New Tranche B Term
Loans made pursuant to and in accordance with the Second Amendment on the Second
Amendment Effective Date or pursuant to the Tranche B Term Loan Facility, as
described in Section 2.01(c) (Facilities Increase), and including, for the
avoidance of doubt, all Exchanged Tranche B Term Loans, all Increased Tranche B
Term Loans and all Additional Tranche B Term Loans.

“Tranche B Term Loan Facility” means the Tranche B Term Loan Commitments, the
facility described in the Second Amendment providing for a Tranche B Term Loan
to the US Borrower by the Tranche B Term Loan Lenders on the Second Amendment
Effective Date in an aggregate principal amount of $639,738,665 and the
Incremental Tranche B Term Loans made pursuant to the facility described in
Section 2.01(c) (Facilities Increase) providing for one or more Incremental
Tranche B Term Loans to the US Borrower by the Tranche B Term Loan Lenders.

“Tranche B Term Loan Maturity Date” means the earlier to occur of (a) the Stated
Tranche B Term Loan Maturity Date and (b) such earlier date upon which the
Outstanding Amounts under the Tranche B Term Loan, including accrued and unpaid
interest, are either due and payable or are otherwise paid in full in accordance
with the terms hereof.

(c) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the definition of “Earlier Maturity Date” in its entirety.

(d) The defined term “Applicable Amount” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) adding the phrase “or
the Accelerated Share Repurchase” immediately after the phrase “pursuant to the
commenced Tender Offer” in clause (b)(ii) thereof and (ii) adding the phrase
“(including, for the avoidance of doubt, a Permitted Refinancing by way of
(A) tender offer or (B) other Bond Repurchase qualifying as a Permitted
Refinancing that results in the repurchase of the entire principal amount (or
any part thereof) of the US Borrower’s 8% Senior Notes due 2016)” immediately
after the phrase “in connection with a Permitted Refinancing” in clause (b)(iii)
thereof.

(e) The defined term “Applicable Margin” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) amending and restating
clause (a) thereof in its entirety to read as follows:

“(a) with respect to the Segments of the Tranche B Term Loan maintained as
(x) Base Rate Loans, a rate equal to 1.50% per annum and (y) Eurodollar Rate
Loans, a rate equal to 2.50% per annum;”

 

11



--------------------------------------------------------------------------------

(ii) amending clause (c) thereof to add the phrase “(except for any Tranche A1
Term Loan)” immediately following each reference to the phrase “Tranche A Term
Loan” therein;

(iii) amending and restating clause (c)(ii)(x) thereof in its entirety to read
as follows:

(x) with respect to Segments of the Tranche A Term Loans (except for any Tranche
A1 Term Loan) and Revolving Loans, a per annum rate equal to the rate set forth
opposite the applicable Type of Loan and opposite the then applicable Total
Leverage Ratio as specified in the applicable Compliance Certificate furnished
to the Administrative Agent pursuant to Section 6.02(b) (Certificates; Other
Information):

 

Total Leverage Ratio

   Tranche A Term
Loans (except for any
Tranche A1 Term
Loan)     Revolving Loans      Base
Rate
Loans     Eurodollar
Rate Loans     Base Rate
Loans     Eurodollar
Rate Loans     Eurocurrency
Rate Loans  

Greater than or equal to 2.50:1.00

     1.00 %      2.00 %      1.00 %      2.00 %      2.00 % 

Greater than or equal to 2.00:1.00 and less than 2.50:1.00

     0.75 %      1.75 %      0.75 %      1.75 %      1.75 % 

Less than 2.00:1.00

     0.50 %      1.50 %      0.50 %      1.50 %      1.50 % 

and (iv) inserting the following as clause (d) and re-lettering the current
clause (d) as the new clause (e):

“(d) with respect to the Segments of the Tranche A1 Term Loan maintained as
(x) Base Rate Loans, a rate equal to 1.00% per annum and (y) Eurodollar Rate
Loans, a rate equal to 2.00% per annum.”

(f) The defined term “Cash Management Document” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by deleting the phrase
“in connection with this Agreement” therein.

(g) The defined term “Indebtedness” appearing in Section 1.01 (Defined Terms) of
the Credit Agreement is hereby amended by adding the phrase “the Accelerated
Share Repurchase or” immediately before the phrase “tender offers made in
accordance with” in clause (vii) thereof.

(h) The defined term “Lending Office” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by adding the phrase “branch,
affiliate” immediately before the phrase “office or offices of such Lender”.

 

12



--------------------------------------------------------------------------------

(i) The defined term “Loan Documents” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by adding the phrase “the Second
Amendment, the Second Amendment Guarantor Consent” after the phrase “the First
Amendment Guarantor Consent,” and before the word “and” therein.

(j) The defined term “Permitted Refinancing” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting clause (a) thereof
in its entirety and replacing it with “(a) the permitted refinancing shall only
be to the extent that the principal amount (or accreted value, if applicable)
thereof does not exceed the aggregate of (i) the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended plus (ii) an amount equal to unpaid accrued
interest and premium thereon plus (iii) other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension plus (iv) the amount
equal to any existing commitments unutilized thereunder,”.

(k) The defined term “Restricted Payment” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) adding the phrase “(for
the avoidance of doubt, other than regularly scheduled payments of interest with
respect to the Convertible Notes)” immediately after the phrase “(whether in
cash, securities or other property) with respect to Stock or Stock Equivalents”
therein and (ii) adding the phrase “(other than in connection with the
conversion of the Convertible Notes into Stock)” immediately after the phrase
“termination of any such Stock or Stock Equivalents” therein.

(l) The defined term “Secured Obligations” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended (i) by adding the phrase “and
all Cash Management Obligations owing by the Luxembourg Borrower” immediately
after the phrase “all the Obligations relating thereto” in clause (b) thereof
and (ii) by adding the phrase “, excluding, in each case, Excluded Swap
Obligations” immediately after clause (c) thereof.

(m) The defined term “Secured Parties” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by adding the phrase “or Cash
Management Document” immediately after the phrase “under any Related Swap
Contract” therein.

(n) The defined term “Tranche A Term Loan Commitment” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by adding the phrase
“and/or Pro Rata Tranche A1 Term Share, as applicable,” immediately after the
phrase “Pro Rata Tranche A Term Share” found therein.

(o) Section 2.01(c) (Facilities Increase) of the Credit Agreement is hereby
amended by (i) adding the word “Loan” immediately after the phrase “Tranche A
Term” in the proviso in the last paragraph thereof, (ii) adding the word “Loan”
immediately after the phrase “Tranche B Term” in the proviso in the last
paragraph thereof and (iii) replacing the phrase “under (i) and (ii) immediately
above for Facilities Increases made after the Facilities Increase effectuated
pursuant to the First Amendment” in clause (y)(ii) thereof and replacing it with
the phrase “under (i) and (ii) immediately above for Facilities Increases made
after the Facilities Increases effectuated pursuant to the First Amendment and
the Second Amendment, including the Second Facilities Increase”.

(p) Section 2.03(c) (Borrowings, Conversions and Continuations) of the Credit
Agreement is hereby amended by (i) replacing the phrase “(ii) no Segment of the
Tranche A Term Loans may be Converted into or Continued as a Eurodollar Rate
Segment without the consent of the Required Tranche A Term Loan Lenders” with
the following: “(iii) no Segment of the Tranche A Term Loans (except for Tranche
A1 Term Loans) may be Converted into or Continued as a Eurodollar Rate Segment
without the consent

 

13



--------------------------------------------------------------------------------

of the Required Tranche A Term Loan Lenders, (iv) no Segment of the Tranche A1
Term Loans may be Converted into or Continued as a Eurodollar Rate Segment
without the consent of the Required Tranche A1 Term Loan Lenders” and
(ii) renumbering the current clause (iv) as clause (v).

(q) Section 2.06(b) (Optional Prepayment of the Term Loans) of the Credit
Agreement is hereby amended by (i) adding the phrase “, Tranche A1 Term Loans”
immediately after each use of the phrase “Tranche A Term Loans” found therein,
(ii) adding the phrase “, Pro Rata Tranche A1 Term Share” immediately after each
use of the phrase “Pro Rata Tranche A Term Share” found therein, (iii) adding
the phrase “(except for Tranche A1 Term Loans)” after each use of the “Tranche A
Term Loans” found therein, (iv) adding the phrase “, except as provided in
clauses (b)(iv) and (b)(v) below” immediately after the phrase “without penalty
or premium” in the first sentence of clause (i) thereof and (v) adding the
following new clauses (iv) and (v), consecutively, immediately after clause
(iii)(z) thereof:

“(iv) Any (A) amendment, amendment and restatement or other modification of this
Credit Agreement consummated on or prior to the date that is six (6) months
after the Second Amendment Effective Date or (B) voluntary prepayment of the
Tranche B Term Loans consummated on or prior to the date that is six (6) months
after the Second Amendment Effective Date with the proceeds of any other
Indebtedness, including a substantially concurrent issuance or incurrence of new
bank term loans under this Agreement (which voluntary prepayment shall be deemed
to have occurred even if a portion of the Tranche B Term Loans are replaced,
converted or re-evidenced with, into or by such new loans) the effect of which,
in the case of either clause (A) or clause (B), is to decrease the Applicable
Margin (or otherwise decrease the interest rate) with respect to any of the
Tranche B Term Loans (including by virtue of any such replacement, conversion or
re-evidencing), shall be accompanied by a fee payable to the Tranche B Term
Lenders (which shall include any Tranche B Term Lender that is repaid in
connection with any such amendment, amendment and restatement or other
modification) in an amount equal to 1.0% of the aggregate principal amount of
such amended, amended and restated, modified or prepaid Tranche B Term Loans.

(v) Any (A) amendment, amendment and restatement or other modification of this
Credit Agreement consummated on or prior to the date that is six (6) months
after the Second Amendment Effective Date or (B) voluntary prepayment of the
Tranche A1 Term Loans consummated on or prior to the date that is six (6) months
after the Second Amendment Effective Date with the proceeds of any other
Indebtedness, including a substantially concurrent issuance or incurrence of new
bank term loans under this Agreement (which voluntary prepayment shall be deemed
to have occurred even if a portion of the Tranche A1 Term Loans are replaced,
converted or re-evidenced with, into or by such new loans) the effect of which,
in the case of either clause (A) or clause (B), is to decrease the Applicable
Margin (or otherwise decrease the interest rate) with respect to any of the
Tranche A1 Term Loans (including by virtue of any such replacement, conversion
or re-evidencing), shall be accompanied by a fee payable to the Tranche A Term
Loan Lenders holding Tranche A1 Term Loans (which shall include any Tranche A
Term Loan Lenders holding Tranche A1 Term Loans that are repaid in connection
with any such amendment, amendment and restatement or other modification) in an
amount equal to 1.0% of the aggregate principal amount of such amended, amended
and restated, modified or prepaid Tranche A1 Term Loans.”

(r) Section 2.08 (Repayment of Loans) of the Credit Agreement is hereby amended
by (i) adding the phrase “(except for any Tranche A1 Term Loans)” immediately
following the phrase “Tranche A Term Loans” each time such phrase appears in
clause (d) thereof, (ii) amending the current clause (d) to be styled as clause
(d)(i) and (iii) adding the following clause (ii) immediately following the new
clause (d)(i):

“(ii) to the Tranche A Term Loan Lenders who hold Tranche A1 Term Loans, the
aggregate principal amount of all Tranche A1 Term Loans outstanding on the
following dates (or, if any such date is not a

 

14



--------------------------------------------------------------------------------

Business Day, the next succeeding Business Day) in an amount equivalent to the
percentage set forth opposite such date and subject to adjustments for
prepayments made pursuant to Section 2.06 (Prepayments):

 

Date    Amount  

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 %  Tranche A Term Loan Maturity Date     
 
 
  the entire unpaid
principal balance of
the Tranche A1
Term Loans   
  
  
  

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche A1 Term Loans on the Tranche A Term Loan
Maturity Date.

(s) Section 2.13 (Payments Generally) of the Credit Agreement is hereby amended
by (i) adding the phrase “, Pro Rata Tranche A1 Term Share” immediately after
each use of the phrase “Pro Rata Tranche A Term Share” found in clauses (a)(ii)
and (c)(ii) therein and (ii) adding the phrase “or Pro Rata Tranche A1 Term
Shares” or ““or Pro Rata Tranche A1 Term Share” immediately after each use of
the phrase “Pro Rata Tranche A Term Shares” or “Pro Rata Tranche A Term Share”,
respectively, found in clause (f) therein.

(t) Section 2.17 (Specified Refinancing Debt) of the Credit Agreement is hereby
amended by (i) deleting the phrase “ten (10) Business Days” in clause
(b) thereof and replacing it with the phrase “three (3) Business Days”,
(ii) deleting the phrase “(y) an integral multiple of the Dollar Equivalent of
$5,000,000 in excess thereof” in clause (d) thereof and replacing it with the
phrase “(y) if refinancing less than all of the outstanding Tranche A Term
Loans, Tranche B Term Loans, Dollar Revolving Loans (and unused Dollar Revolving
Credit Commitments) and/or Multicurrency Revolving Loans (and unused
Multicurrency Revolving Credit Commitments), as applicable, an integral multiple
of the Dollar Equivalent of $5,000,000 in excess thereof” and (iii) inserting
the phrase “, Pro Rata Tranche A1 Term Share” immediately after the phrase “Pro
Rata Tranche A Term Share” in clause (b) thereof.

 

15



--------------------------------------------------------------------------------

(u) Section 3.04(b) (Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans and Eurocurrency Rate Loans) of the Credit
Agreement is hereby amended by adding the phrase “, Basel III” immediately after
the phrase “the Dodd-Frank Wall Street Reform and Consumer Protection Act”.

(v) Section 3.07(b) (Substitution of Lenders) of the Credit Agreement is hereby
amended by (i) inserting the phrase “(except for any Tranche A1 Term Loan)”
immediately after the phrase “Tranche A Term Loan” and (ii) inserting the phrase
“, its Pro Rata Tranche A1 Term Share of the Tranche A1 Term Loan” immediately
before the phrase “and its Pro Rata Tranche B Term Share”.

(w) Section 6.22 (Proceeds of Certain Indebtedness) of the Credit Agreement is
hereby amended by deleting the phrase “and/or” immediately before clause
(iii) thereof and replacing it with “,” and adding the phrase “and/or (iv) make
optional prepayments, redemptions or other Bond Repurchases of Permitted Senior
Notes” immediately after clause (iii) thereof.

(x) Clause (u) of Section 7.01 (Liens) of the Credit Agreement is hereby amended
by deleting the number “$150,000,000” therein and replacing it with the phrase
“the greater of $150,000,000 or two and one-half percent (2.5%) of Consolidated
Total Assets”.

(y) Clause (k)(i) of Section 7.03 (Indebtedness) of the Credit Agreement is
hereby amended by deleting the phrase “two percent (2%)” in clause (y) thereof
and replacing it with the phrase “two and one-half percent (2.5%)”.

(z) Clause (o) of Section 7.05 (Dispositions) of the Credit Agreement is hereby
amended by deleting the number “$500,000,000” therein and replacing it with the
phrase “the greater of $500,000,000 or ten percent (10%) of Consolidated Total
Assets”.

(aa) Clause (e) of Section 7.07 (Restricted Payments) of the Credit Agreement is
hereby amended by adding the phrase “or the Accelerated Share Repurchase”
immediately after the phrase “pursuant to the commenced Tender Offer” therein.

(bb) Section 7.19(b) (Subordinated Indebtedness, etc.) of the Credit Agreement
is hereby amended by deleting the phrase “in connection with any Permitted
Refinancing thereof” in clause (x) of the second proviso therein and replacing
it with the phrase “with the proceeds of any Permitted Refinancing thereof”.

(cc) Section 10.01(a) (Amendments, Etc.) of the Credit Agreement is hereby
amended by (i) inserting the phrase “the Required Tranche A1 Term Loan Lenders,”
immediately following the phrase “Required Tranche A Term Loan Lenders,” at both
instances of the phrase found in clause (ii) thereof, (ii) inserting the phrase
“Pro Rata Tranche A1 Term Shares,” immediately following the phrase “Pro Rata
Tranche A Term Shares,” in clause (vii) thereof, (iii) inserting the phrase
“Required Tranche A1 Term Loan Lenders,” immediately following the phrase
“Required Tranche A Term Loan Lenders,” and inserting the phrase “Pro Rata
Tranche A1 Term Share,” immediately following the phrase “Pro Rata Tranche A
Term Share,” in clause (ix) thereof and (iv) inserting the phrase “, Required
Tranche A1 Term Loan Lenders” immediately following the phrase “Required Tranche
A Term Loan Lenders” in the hanging paragraph immediately following clause
(x) thereof.

(dd) Section 10.07(a) (Assignments and Participations) of the Credit Agreement
is hereby amended by (i) inserting the phrase “and/or Pro Rata Tranche A1 Term
Share” immediately after the phrase “Pro Rata

 

16



--------------------------------------------------------------------------------

Tranche A Term Share” at both instances of the phrase found in clause (i)(C)
thereof and (ii) inserting the phrase “(which consent shall not be unreasonably
withheld or delayed)” immediately after the phrase “and the Administrative
Agent” at the end of clause (iii) in the proviso thereof.

(ee) Schedule I-A (Term Loan Commitments) to the Credit Agreement is hereby
replaced with Schedule I-A attached to this Amendment.

(ff) Schedule I-B (Revolving Credit Commitments) to the Credit Agreement is
hereby replaced with Schedule I-B attached to this Amendment.

(gg) Schedule 7.04(a) (Dormant Foreign Subsidiaries) to the Credit Agreement is
hereby replaced with Schedule 7.04(a) attached to this Amendment.

Section 2. New Tranche A Term Loans; New Tranche B Term Loans; Termination of
Existing Dollar Revolving Commitments; New Dollar Revolving Credit Facility;
Termination of Existing Multicurrency Revolving Commitments; New Multicurrency
Revolving Credit Facility; Use of Proceeds; Administrative Agent Authorization.

(a) Exchange of Existing Tranche A Term Loans. On the terms and subject to the
contemporaneous satisfaction (or waiver) of the conditions set forth in
Section 3 (Conditions to Effectiveness) hereof, each Existing Tranche A Term
Lender agrees that an aggregate principal amount of its Existing Tranche A Term
Loans (the “Exchanged Tranche A Term Loans”) equal to the amount notified to
such Exchanging Tranche A Term Lender by the Administrative Agent will be
exchanged for New Tranche A Term Loans, as further described in such Exchanging
Tranche A Term Lender’s Lender Consent, as of the Second Amendment Effective
Date.

(b) Exchange of Existing Tranche B Term Loans. On the terms and subject to the
contemporaneous satisfaction (or waiver) of the conditions set forth in
Section 3 (Conditions to Effectiveness) hereof, each Existing Tranche B Term
Lender agrees that an aggregate principal amount of its Existing Tranche B Term
Loans (the “Exchanged Tranche B Term Loans”) equal to the amount notified to
such Exchanging Tranche B Term Lender by the Administrative Agent will be
exchanged for New Tranche B Term Loans, as further described in such Exchanging
Tranche B Term Lender’s Lender Consent, as of the Second Amendment Effective
Date.

(c) Exchange of Existing Dollar Revolving Commitments. On the terms and subject
to the contemporaneous satisfaction (or waiver) of the conditions set forth in
Section 3 (Conditions to Effectiveness) hereof, each Existing Dollar Revolving
Lender agrees that an aggregate principal amount of its Existing Dollar
Revolving Commitments (the “Exchanged Dollar Revolving Commitments”) equal to
the amount notified to such Exchanging Dollar Revolving Lender by the
Administrative Agent will be exchanged for New Dollar Revolving Commitments, as
further described in such Exchanging Dollar Revolving Lender’s Lender Consent,
in each case, as of the Second Amendment Effective Date.

(d) Exchange of Existing Multicurrency Revolving Commitments. On the terms and
subject to the contemporaneous satisfaction (or waiver) of the conditions set
forth in Section 3 (Conditions to Effectiveness) hereof, each Existing
Multicurrency Revolving Lender agrees that an aggregate principal amount of its
Existing Multicurrency Revolving Commitments (the “Exchanged Multicurrency
Revolving Commitments”) equal to the amount notified to such Exchanging
Multicurrency Revolving Lender by the Administrative Agent will be exchanged for
New Multicurrency Revolving Commitments, as further described in such Exchanging
Multicurrency Revolving Lender’s Lender Consent, in each case, as of the Second
Amendment Effective Date.

 

17



--------------------------------------------------------------------------------

(e) Agreement to Make Increased Tranche A Term Loans, Additional Tranche A Term
Loans and Incremental Loans. On the terms and subject to the satisfaction (or
waiver) of the conditions set forth in Section 3 (Conditions to Effectiveness)
hereof and Section 4(c) (Conditions to Facilities Increase Funding Date) hereof,
each Increasing Tranche A Term Lender, each Additional Tranche A Term Lender and
each Incremental Lender agrees to make Increased Tranche A Term Loans,
Additional Tranche A Term Loans or Incremental Tranche A Term Loans, as the case
may be, equal to the amount notified to such Increasing Tranche A Term Lender,
Additional Tranche A Term Lender or Incremental Lender by the Administrative
Agent (but in no event greater than the amount such Person committed to make as
Increased Tranche A Term Loans, Additional Tranche A Term Loans or Incremental
Tranche A Term Loans, as the case may be), in the case of Increased Tranche A
Terms Loans and Additional Tranche A Term Loans on the Second Amendment
Effective Date and in the case of Incremental Tranche A Term Loans on or before
the Facilities Increase Funding Date, and each Additional Tranche A Term Lender
and Incremental Lender shall be a “Lender” and a “Tranche A Term Loan Lender”
under the Amended Credit Agreement as of such date. Amounts paid or prepaid in
respect of Increased Tranche A Term Loans, Additional Tranche A Term Loans or
Incremental Tranche A Term Loans may not be reborrowed.

(f) Agreement to Make Increased Tranche B Term Loans and Additional Tranche B
Term Loans. On the terms and subject to the satisfaction (or waiver) of the
conditions set forth in Section 3 (Conditions to Effectiveness) hereof, each
Increasing Tranche B Term Lender and each Additional Tranche B Term Lender
agrees to make Increased Tranche B Term Loans or Additional Tranche B Term
Loans, as the case may be, equal to the amount notified to such Increasing
Tranche B Term Lender or Additional Tranche B Term Lender by the Administrative
Agent (but in no event greater than the amount such Person committed to make as
Increased Tranche B Term Loans or Additional Tranche B Term Loans, as the case
may be), in each case, on the Second Amendment Effective Date, and each
Additional Tranche B Term Lender shall be a “Lender” and a “Tranche B Term Loan
Lender” under the Amended Credit Agreement as of such date. Amounts paid or
prepaid in respect of Increased Tranche B Term Loans or Additional Tranche B
Term Loans may not be reborrowed.

(g) Agreement to Make Increased Dollar Revolving Commitments and Additional
Dollar Revolving Commitments. On the terms and subject to the satisfaction (or
waiver) of the conditions set forth in Section 3 (Conditions to Effectiveness)
hereof, each Increasing Dollar Revolving Lender and each Additional Dollar
Revolving Lender agrees to make Increased Dollar Revolving Commitments or
Additional Dollar Revolving Commitments, as the case may be, equal to the amount
notified to such Increasing Dollar Revolving Lender or Additional Dollar
Revolving Lender by the Administrative Agent (but in no event greater than the
amount such Person committed to make as Increased Dollar Revolving Commitments
or Additional Dollar Revolving Commitments, as the case may be), in each case,
on the Second Amendment Effective Date, and agrees to make Dollar Revolving
Loans to the US Borrower pursuant to and in accordance with Section 2.02(a)
(Dollar Revolving Loans; Multicurrency Revolving Loans) of the Amended Credit
Agreement. Each Additional Dollar Revolving Lender shall be a “Lender” and a
“Dollar Revolving Lender” under the Amended Credit Agreement as of such date.

(h) Agreement to Make Increased Multicurrency Revolving Commitments and
Additional Multicurrency Revolving Commitments. On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Section 3 (Conditions to
Effectiveness) hereof, each Increasing Multicurrency Revolving Lender and each
Additional Multicurrency Revolving Lender agrees to make Increased Multicurrency
Revolving Commitments or Additional Multicurrency Revolving Commitments, as the
case may be, equal to the amount notified to such Increasing Multicurrency
Revolving Lender or Additional Multicurrency Revolving Lender by the
Administrative Agent (but in no event greater than the amount such Person
committed to make as Increased Multicurrency Revolving Commitments or Additional
Multicurrency Revolving Commitments, as the case may be), in each case, on the
Second Amendment Effective Date, and agrees to make Multicurrency Revolving
Loans to the US Borrower and

 

18



--------------------------------------------------------------------------------

the Luxembourg Borrower pursuant to and in accordance with Section 2.02(b)
(Dollar Revolving Loans; Multicurrency Revolving Loans) of the Amended Credit
Agreement. Each Additional Multicurrency Revolving Lender shall be a “Lender”
and a “Multicurrency Revolving Lender” under the Amended Credit Agreement as of
such date.

(i) Use of Proceeds of Term Loans; Voluntary Prepayment. On the Second Amendment
Effective Date, the Borrowers shall (i) apply the aggregate proceeds of the
Increased Tranche A Term Loans and Additional Tranche A Term Loans (if any) to
prepay in full the principal amount of all Existing Tranche A Term Loans, other
than Exchanged Tranche A Term Loans and (ii) apply the aggregate proceeds of the
Increased Tranche B Term Loans and Additional Tranche B Term Loans (if any) to
prepay in full the principal amount of all Existing Tranche B Term Loans, other
than Exchanged Tranche B Term Loans. The exchange of Exchanged Tranche A Term
Loans and Exchanged Tranche B Term Loans with New Tranche A Term Loans and New
Tranche B Term Loans, respectively, and the repayment of Existing Tranche A Term
Loan and Existing Tranche B Term Loans (other than Exchanged Tranche A Term
Loans and Exchanged Tranche B Term Loans) with the proceeds of the Increased
Tranche A Term Loans, Additional Tranche A Term Loans, Increased Tranche B Term
Loans and Additional Tranche B Term Loans, as applicable, contemplated hereby
collectively constitute a voluntary prepayment of the Existing Tranche A Term
Loans and Existing Tranche B Term Loans by the US Borrower pursuant to
Section 2.06(b) (Optional Prepayments of Term Loans) of the Credit Agreement.
For the avoidance of doubt, as specified in Section 2.17 (Specified Refinancing
Debt) of the Credit Agreement, Section 2.17 (Specified Refinancing Debt) of the
Credit Agreement supersedes Section 2.14 (Sharing of Payments) of the Credit
Agreement with respect to the repayment of Existing Tranche A Term Loans and
Existing Tranche B Term Loans.

(j) Termination of Existing Dollar Revolving Commitments; New Dollar Revolving
Commitments and New Dollar Revolving Loans. On the Second Amendment Effective
Date, all Existing Dollar Revolving Commitments, other than Exchanged Dollar
Revolving Commitments (it being understood that such Existing Dollar Revolving
Commitments are hereby replaced with Increased Dollar Revolving Commitments and
Additional Dollar Revolving Commitments (if any)) are hereby irrevocably
terminated. If, on the Second Amendment Effective Date, there are any Existing
Dollar Revolving Loans outstanding, such Existing Dollar Revolving Loans shall,
on the Second Amendment Effective Date, be prepaid to the Lenders thereof from
the proceeds of New Dollar Revolving Loans made under the Amended Credit
Agreement, which prepayment shall be accompanied by accrued interest on the
Existing Dollar Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 3.05 (Funding Losses) of the Credit Agreement.

(k) Termination of Existing Multicurrency Revolving Commitments; New
Multicurrency Revolving Commitments and New Multicurrency Revolving Loans. On
the Second Amendment Effective Date, all Existing Multicurrency Revolving
Commitments, other than Exchanged Multicurrency Revolving Commitments (it being
understood that such Existing Multicurrency Revolving Commitments are hereby
replaced with Increased Multicurrency Revolving Commitments and Additional
Multicurrency Revolving Commitments (if any)) are hereby irrevocably terminated.
If, on the Second Amendment Effective Date, there are any Existing Multicurrency
Revolving Loans outstanding, such Existing Multicurrency Revolving Loans shall,
on the Second Amendment Effective Date, be prepaid to the Lenders thereof from
the proceeds of New Multicurrency Revolving Loans made under the Amended Credit
Agreement, which prepayment shall be accompanied by accrued interest on the
Existing Multicurrency Revolving Loans being prepaid and any costs incurred by
any Lender in accordance with Section 3.05 (Funding Losses) of the Credit
Agreement.

(l) The Incremental Tranche A Term Loans shall be made on the Facilities
Increase Funding Date. The Borrowers, the Administrative Agent and the Lenders
acknowledge and agree that the Tranche A1

 

19



--------------------------------------------------------------------------------

Term Loans shall be deemed to be “Incremental Tranche A Term Loans”,
“Incremental Term Loans”, “Tranche A Term Loans”, “Term Loans” and “Loans” and
for all purposes of, the Credit Agreement and the other Loan Documents, and such
Incremental Lenders shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all of the rights of a
Tranche A Term Loan Lender thereunder. The Borrowers, the Administrative Agent
and the Lenders hereby further acknowledge and agree that the Incremental
Tranche A Term Loans made on the Second Amendment Effective Date shall, when
funded, constitute Tranche A Term Loans for all purposes of the Credit
Agreement, except where expressly distinguished therein. The Second Facilities
Increase is a facilities increase pursuant to Section 2.01(c) (Facilities
Increase) (but subject to the amendment of such section set forth in
Section 1(o) hereof).

(m) Other Provisions Regarding Loans. The obligations of the Increasing Tranche
A Term Lenders, the Additional Tranche A Term Lenders and the Incremental
Lenders and the refinancing undertakings of the Exchanging Tranche A Term
Lenders are several and not joint. The failure to fund of any Increasing Tranche
A Term Lender, Additional Tranche A Term Lender or Incremental Lender who
committed to make New Tranche A Term Loans or Incremental Tranche A Term Loans,
as applicable, on the Second Amendment Effective Date shall not relieve any
other Increasing Tranche A Term Lender, Additional Tranche A Term Lender or
Incremental Lender who committed to make New Tranche A Term Loans or Incremental
Tranche A Term Loans, as applicable, of its corresponding obligation to do so on
such date, and no Increasing Tranche A Term Lender, Additional Tranche A Term
Lender or Incremental Lender shall be responsible for the failure to fund of any
other Increasing Tranche A Term Lender, Additional Tranche A Term Lender or
Incremental Lender who committed to make New Tranche A Term Loans or Incremental
Tranche A Term Loans, as applicable. The obligations of the Increasing Tranche B
Term Lenders and the Additional Tranche B Term Lenders and the refinancing
undertakings of the Exchanging Tranche B Term Lenders are several and not joint.
The failure to fund of any Increasing Tranche B Term Lender or Additional
Tranche B Term Lender who committed to make New Tranche B Term Loans on the
Second Amendment Effective Date shall not relieve any other Increasing Tranche B
Term Lender or Additional Tranche B Term Lender who committed to make New
Tranche B Term Loans of its corresponding obligation to do so on such date, and
no Increasing Tranche B Term Lender or Additional Tranche B Term Lender shall be
responsible for the failure to fund of any other Increasing Tranche B Term
Lender or Additional Tranche B Term Lender who committed to make New Tranche B
Term Loans. The obligations of the Increasing Dollar Revolving Lenders and the
Additional Dollar Revolving Lenders and the refinancing undertakings of the
Exchanging Dollar Revolving Lenders are several and not joint. The failure to
fund of any Increasing Dollar Revolving Lender or Additional Dollar Revolving
Lender who committed to make New Dollar Revolving Commitments on the Second
Amendment Effective Date shall not relieve any other Increasing Dollar Revolving
Lender or Additional Dollar Revolving Lender who committed to make New Dollar
Revolving Commitments of its corresponding obligation to do so on such date, and
no Increasing Dollar Revolving Lender or Additional Dollar Revolving Lender
shall be responsible for the failure to fund of any other Increasing Dollar
Revolving Lender or Additional Dollar Revolving Lender who committed to make New
Dollar Revolving Commitments. The obligations of the Increasing Multicurrency
Revolving Lenders and the Additional Multicurrency Revolving Lenders and the
refinancing undertakings of the Exchanging Multicurrency Revolving Lenders are
several and not joint. The failure to fund of any Increasing Multicurrency
Revolving Lender or Additional Multicurrency Revolving Lender who committed to
make New Multicurrency Revolving Commitments on the Second Amendment Effective
Date shall not relieve any other Increasing Multicurrency Revolving Lender or
Additional Multicurrency Revolving Lender who committed to make New
Multicurrency Revolving Commitments of its corresponding obligation to do so on
such date, and no Increasing Multicurrency Revolving Lender or Additional
Multicurrency Revolving Lender shall be responsible for the failure to fund of
any other Increasing Multicurrency Revolving Lender or Additional Multicurrency
Revolving Lender who committed to make New Multicurrency Revolving Commitments.
Notwithstanding anything herein or in the Amended Credit Agreement to the

 

20



--------------------------------------------------------------------------------

contrary, (i) the aggregate principal amount of New Tranche A Term Loans will
not exceed the aggregate principal amount of the Existing Tranche A Term Loans
outstanding immediately prior to the Second Amendment Effective Date, (ii) the
aggregate principal amount of New Tranche B Term Loans will not exceed the
aggregate principal amount of the Existing Tranche B Term Loans outstanding
immediately prior to the Second Amendment Effective Date, (iii) the aggregate
principal amount of New Dollar Revolving Loans and New Dollar Revolving
Commitments will not exceed the aggregate principal amount of the Existing
Dollar Revolving Loans and Existing Dollar Revolving Commitments outstanding
immediately prior to the Second Amendment Effective Date and (iv) the aggregate
principal amount of New Multicurrency Revolving Loans and New Multicurrency
Revolving Commitments will not exceed the aggregate principal amount of the
Existing Multicurrency Revolving Loans and Existing Multicurrency Revolving
Commitments outstanding immediately prior to the Second Amendment Effective
Date. Each of the parties hereto acknowledges and agrees that the terms of this
Amendment do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Amended
Credit Agreement.

(n) L/C Issuers; Swingline Lender. On the terms and subject to the satisfaction
(or waiver) of the conditions set forth in Section 3 (Conditions to
Effectiveness) hereof, each L/C Issuer and Swingline Lender signatory hereto
irrevocably agrees to the terms of this Amendment.

(o) Breakage. Subject to Section 7 (Waivers), the exchange, refinancing and
prepayments contemplated by this Amendment shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 3.05 (Funding Losses) of the
Credit Agreement if the Second Amendment Effective Date occurs other than on the
last day of the Interest Period relating to the applicable Loans.

(p) Interest Periods. All Interest Periods applicable to Existing Tranche A Term
Loans, Existing Tranche B Term Loans, Existing Dollar Revolving Loans and
Existing Multicurrency Revolving Loans shall continue in effect for the
equivalent principal amount of New Tranche A Term Loans, New Tranche B Term
Loans, New Dollar Revolving Loans made on the Second Amendment Effective Date
and New Multicurrency Revolving Loans made on the Second Amendment Effective
Date, as applicable, after the Second Amendment Effective Date (until such
Interest Periods expire, at which time subsequent Interest Periods shall be
determined in accordance with the provisions of Section 2.03 (Borrowings,
Conversions and Continuations) of the Amended Credit Agreement. New Tranche A
Term Loans, New Tranche B Term Loans, New Dollar Revolving Loans made on the
Second Amendment Effective Date and New Multicurrency Revolving Loans made on
the Second Amendment Effective Date, in each case, shall be allocated ratably to
such Interest Periods.

(q) Administrative Agent Authorization. The Borrowers, each L/C Issuer and the
Lenders whose signatures appear below authorize the Administrative Agent to
(i) determine all amounts, percentages and other information with respect to the
Commitments and Loans of each Lender, which amounts, percentages and other
information may be determined only upon receipt by the Administrative Agent of
the signature pages of all Lenders whose signatures appear below and (ii) enter
and complete all such amounts, percentages and other information in the Amended
Credit Agreement, as appropriate. The Administrative Agent’s determination and
entry and completion shall be conclusive and shall be conclusive evidence of the
existence, amounts, percentages and other information with respect to the
obligations of the Borrowers under the Amended Credit Agreement, in each case,
absent manifest error. For the avoidance of doubt, the provisions of Article IX
(Agents) and Section 10.05 (Indemnification by the Borrowers; Limitation of
Liability) of each of the Credit Agreement and the Amended Credit Agreement
shall apply to any determination, entry or completion made by the Administrative
Agent pursuant to this Section 2(p).

 

21



--------------------------------------------------------------------------------

Section 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Second Amendment Effective Date”) on which each of the
following conditions precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following (unless otherwise agreed to or waived by the Administrative Agent), in
form and substance satisfactory to the Administrative Agent and dated as of the
Second Amendment Effective Date:

(i) this Amendment, duly executed by the Borrowers, the Administrative Agent,
each L/C Issuer, the Swingline Lender, each Exchanging Tranche A Term Lender,
each Increasing Tranche A Term Lender, each Additional Tranche A Term Lender,
each Incremental Lender, each Exchanging Tranche B Term Lender, each Increasing
Tranche B Term Lender, each Additional Tranche B Term Lender, each Exchanging
Dollar Revolving Lender, each Increasing Dollar Revolving Lender, each
Additional Dollar Revolving Lender, each Exchanging Multicurrency Revolving
Lender, each Increasing Multicurrency Revolving Lender, each Additional
Multicurrency Revolving Lender and the Required Lenders (in the case of each
Lender, whether pursuant to the execution and delivery of a Lender Consent, a
Joinder or counterparts to this Amendment, as applicable); the Lender Consents
and Joinders shall have been duly executed by each Exchanging Tranche A Term
Lender, Increasing Tranche A Term Lender, Additional Tranche A Term Lender,
Incremental Lender, Exchanging Tranche B Term Lender, Increasing Tranche B Term
Lender, Additional Tranche B Term Lender, Exchanging Dollar Revolving Lender,
Increasing Dollar Revolving Lender, Additional Dollar Revolving Lender,
Exchanging Multicurrency Revolving Lender, Increasing Multicurrency Revolving
Lender and Additional Multicurrency Revolving Lender, as applicable, such that,
upon such execution by all such Lenders, (A) the aggregate principal amount of
the Exchanged Tranche A Term Loans, the Increased Tranche A Term Loans and the
Additional Tranche A Term Loans will be equal to the aggregate principal amount
of Existing Tranche A Term Loans outstanding immediately prior to the
effectiveness of this Amendment, (B) the aggregate principal amount of the
Exchanged Tranche B Term Loans, the Increased Tranche B Term Loans and the
Additional Tranche B Term Loans will be equal to the aggregate principal amount
of Existing Tranche B Term Loans outstanding immediately prior to the
effectiveness of this Amendment, (C) the aggregate principal amount of the
Exchanged Dollar Revolving Commitments, the Increased Dollar Revolving
Commitments and the Additional Dollar Revolving Commitments will be equal to the
aggregate principal amount of Existing Dollar Revolving Commitments outstanding
immediately prior to the effectiveness of this Amendment, (D) the aggregate
principal amount of the Exchanged Multicurrency Revolving Commitments, the
Increased Multicurrency Revolving Commitments and the Additional Multicurrency
Revolving Commitments will be equal to the aggregate principal amount of
Existing Multicurrency Revolving Commitments outstanding immediately prior to
the effectiveness of this Amendment and (E) the written commitments by the
applicable Incremental Lenders shall be in an aggregate amount at least equal to
the amount of the Incremental Tranche A Term Loans representing the Tranche A1
Term Loans;

(ii) the Consent, Agreement and Affirmation of Guaranty and Pledge and Security
Agreement in the form attached hereto as Exhibit A (the “Guarantor Consent”),
duly executed by each of the Guarantors;

(iii) a copy of the (A) except for the Luxembourg Borrower, certificates of such
official attesting to the good standing of each such Loan Party in such State
and (B) with respect to the Luxembourg Borrower, (x) an excerpt delivered by the
Luxembourg RCS on or prior to the Second Amendment Effective Date and (y) a
certificate of absence of judicial decisions (certificat de non-inscription
d’une décision judiciaire), delivered by the Luxembourg RCS, with respect to the
situation of the Luxembourg Borrower on or prior to the Second Amendment
Effective Date;

 

22



--------------------------------------------------------------------------------

(iv) (A) with respect to the US Borrower, a certificate of a Secretary or
Assistant Secretary of the US Borrower or such other Person designated to act on
behalf of the US Borrower; (B) with respect to the Luxembourg Borrower, a
certificate of a Category A and/or Category B Manager (or such other Person
designated to act on behalf of the Luxembourg Borrower) authorized for such
purpose by the Luxembourg Borrower; and (C) with respect to any other Loan
Party, a certificate of a Secretary, an Assistant Secretary or a Vice President
of such Loan Party or such Person designated to act on behalf of such Loan
Party, in each case, certifying (w) the names and true signatures of each
officer of such Loan Party that has been authorized to execute and deliver this
Amendment and any Loan Document or any other document required hereunder to be
executed and delivered by or on behalf of such Loan Party, (x) that there have
been no changes in the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification from the by-laws (or
equivalent Constituent Document) of such Loan Party delivered in connection with
the Credit Agreement other than those changes attached to the certificate,
(y) the resolutions of such Loan Party’s Board of Directors or the Board of
Managers or Sole Member (or equivalent governing body) approving and authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, including the incurrence of the Incremental
Tranche A Term Loans and (z) that there have been no changes in the certificate
of incorporation (or equivalent Constituent Document) of such Loan Party from
the certificate of incorporation (or equivalent Constituent Document) delivered
in connection with the Credit Agreement other than those changes attached to the
certificate;

(v) a favorable opinion of (A) Kane Kessler, P.C., counsel to the Loan Parties
and (B) counsel to the Luxembourg Borrower in Luxembourg, each in form and
substance reasonably satisfactory to the Administrative Agent and addressing
such matters relating to this Amendment as the Administrative Agent may
reasonably request;

(vi) if and to the extent required under the Local Credit Facility Intercreditor
Agreement, a copy of the notice delivered by a Responsible Officer of the US
Borrower (or by an authorized attorney at Kane Kessler, P.C, counsel to the US
Borrower), to each Local Agent in respect of each outstanding Local Credit
Facility pursuant to the requirements of Section 5.4(c) (Matters Relating to
Loan Documents) of the Local Credit Facility Intercreditor Agreement, pursuant
to which the US Borrower notifies each such Local Agent of the amendments
contained herein, certified by a Responsible Officer of the US Borrower as being
a true, complete and correct copy of such notice and together with evidence
reasonably satisfactory to the Administrative Agent that such notice shall have
been delivered by the US Borrower to such Local Agents at least three
(3) Business Days prior to the Second Amendment Effective Date;

(vii) a certificate of a Responsible Officer of the US Borrower, in form and
substance satisfactory to the Administrative Agent, stating that the US Borrower
and each of its Subsidiaries on a consolidated basis are Solvent after giving
effect to the New Loans, the application of the proceeds thereof in accordance
with this Amendment and the payment of all estimated Attorney Costs, and
accounting and other fees related to this Amendment and to the other Loan
Documents and the transactions contemplated thereby; and

(viii) such additional documentation as the Administrative Agent may reasonably
require prior to the execution and delivery of this Amendment.

 

23



--------------------------------------------------------------------------------

(b) Additional Conditions. (i) The US Borrower shall have delivered to the
Administrative Agent a duly executed Tranche A Term Loan Interest Rate Selection
Notice, a duly executed Tranche B Term Loan Interest Rate Selection Notice and a
duly executed Dollar Revolving Loan Notice, (ii) the Borrowers shall have
delivered to the Administrative Agent a duly executed Multicurrency Revolving
Loan Notice, (iii) except as expressly waived or modified pursuant to the terms
of this Amendment, the New Loans shall be made on the terms and conditions set
forth in Section 2.17 (Specified Refinancing Debt) of the Credit Agreement,
(iv) except as expressly waived or modified pursuant to the terms of this
Amendment, the Incremental Tranche A Term Loans shall be made on the terms and
conditions set forth in Section 2.01(c) (Facilities Increase) of the Credit
Agreement and (v) the US Borrower shall be in compliance with Section 7.13
(Financial Covenants) of the Credit Agreement on the Second Amendment Effective
Date for the most recently ended fiscal quarter for which financial statements
are available pursuant to Section 6.01(a) or (b) (Financial Statements) of the
Credit Agreement, both before and after giving pro forma effect to the
Incremental Tranche A Term Loans.

(c) Fees and Expenses Paid. The Borrowers shall have paid to the Administrative
Agent, for the account of (i) the Agents, all fees and expenses (including
Attorney Costs of the Agents) due and payable on or before the Second Amendment
Effective Date, (ii) the Lenders, all accrued and unpaid interest and premiums
on the aggregate principal amount of the Existing Tranche A Term Loans, Existing
Tranche B Term Loans, Existing Dollar Revolving Loans and Existing Multicurrency
Revolving Loans to, but not including, the Second Amendment Effective Date and
all amounts due under Section 2(n) (Breakage) hereunder of which the US Borrower
has been notified, (iii) all Lenders holding Existing Tranche A Term Loans,
Existing Tranche B Term Loans, Existing Dollar Revolving Loans, Existing Dollar
Revolving Commitments, Existing Multicurrency Revolving Loans or Existing
Multicurrency Revolving Commitments immediately prior to the Second Amendment
Effective Date that are not party to this Amendment, if any, all indemnities,
cost reimbursements and other Obligations, if any, then due and owing to such
Lenders under the Loan Documents (prior to the effectiveness of this Amendment)
and of which the US Borrower has been notified to, but not including, the Second
Amendment Effective Date, (iv) the Lenders (including any Person becoming a
Lender of New Loans on the Second Amendment Effective Date), any fees due and
payable on or before the Second Amendment Effective Date and (v) the existing
Lenders, any amendment fees payable in connection with this Amendment (if any).

(d) Use of Proceeds of Term Loans. On the Second Amendment Effective Date, the
US Borrower shall apply, concurrently with the exchange of Exchanged Tranche A
Term Loans with New Tranche A Term Loans and the making of the Increased Tranche
A Term Loans and the Additional Tranche A Term Loans (if any), the aggregate
proceeds of the Increased Tranche A Term Loans and the Additional Tranche A Term
Loans (if any) to prepay in full the principal amount of all Existing Tranche A
Term Loans other than Exchanged Tranche A Term Loans. On the Second Amendment
Effective Date, the US Borrower shall apply, concurrently with the exchange of
Exchanged Tranche B Term Loans with New Tranche B Term Loans and the making of
the Increased Tranche B Term Loans and the Additional Tranche B Term Loans (if
any), the aggregate proceeds of the Increased Tranche B Term Loans and the
Additional Tranche B Term Loans (if any) to prepay in full the principal amount
of all Existing Tranche B Term Loans other than Exchanged Tranche B Term Loans.

(e) New Revolving Commitments; Use of Proceeds of Revolving Loans. If, on the
Second Amendment Effective Date, there are any Existing Dollar Revolving Loans
outstanding, the US Borrower shall apply the aggregate proceeds of New Dollar
Revolving Loans to prepay in full the principal amount of all Existing Dollar
Revolving Loans. If, on the Second Amendment Effective Date, there are any
Existing Multicurrency Revolving Loans outstanding, the US Borrower and the
Luxembourg Borrower shall apply the aggregate proceeds of New Multicurrency
Revolving Loans to prepay in full the principal amount of all Existing
Multicurrency Revolving Loans.

 

24



--------------------------------------------------------------------------------

(f) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders, shall have received a certificate of a Responsible
Officer of the US Borrower certifying that the following statements shall be
true on the Second Amendment Effective Date, both before and after giving effect
to the incurrence of the New Loans and the application of the proceeds thereof:

(i) the representations and warranties set forth in Article V (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the Second Amendment
Effective Date and shall be true and correct in all material respects on and as
of the Second Amendment Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date, and except to the extent such representations and warranties are
qualified as to materiality, in which case such representations and warranties
shall be true and correct; and

(ii) no Default or Event of Default shall have occurred and be continuing.

Section 4. Certain Covenants and Agreements.

(a) Further Assurances. The Borrowers hereby covenant and agree that after
giving effect to this Amendment, the Borrowers and their respective Subsidiaries
shall take such other actions and deliver such documents, at their sole cost and
expense, as reasonably requested by Administrative Agent in furtherance of the
foregoing, and the Borrowers shall otherwise comply in all respects with
Section 6.20 (Further Assurances) of the Amended Credit Agreement in accordance
with the terms thereof.

(b) Default. Any breach by the Borrowers of their obligations under this
Section 4 shall constitute a Default under Section 8.01 (c) (Other Defaults) of
the Amended Credit Agreement and, if unremedied after the provision of notice
and passage of time contemplated by such Section, an Event of Default for all
purposes of the Amended Credit Agreement and the other Loan Documents.

(c) Conditions to Facilities Increase Funding Date. The Borrowers hereby
covenant and agree that all conditions to such funding contained in Section 4.04
(Conditions Precedent to Each Facilities Increase) that are satisfied as of the
Second Amendment Effective Date, shall also be deemed by the Lenders to be
satisfied as of the Facilities Increase Funding Date; provided that those
conditions contained in Section 4.02 (Conditions Precedent to Each Credit
Extension) shall be satisfied as of the Facilities Increase Funding Date.

Section 5. Representations and Warranties. Each of the Borrowers, on behalf of
itself and the other Loan Parties, hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a) The execution, delivery and performance of this Amendment and the Guarantor
Consent by each Loan Party that is a party hereto and thereto have been duly
authorized by all necessary corporate or other Organizational Action (including
the consent of stockholders where required), and this Amendment and the
Guarantor Consent do not and will not (i) contravene or violate any of the terms
of any of such Person’s Constituent Documents, (ii) conflict with or result in
any breach or contravention of, constitute a default under, or result in or
permit the termination or acceleration of, any material Contractual Obligation
material to the Loan Parties as a whole to which the Person is a party,
(iii) result in the creation or imposition of any Lien upon any property of such
Person or any of its Subsidiaries except for any Permitted Liens, or
(iv) violate any Law the violation of which would be material to the Loan
Parties as a whole (including Regulations T, U and X of the FRB) or material
order, injunction, writ or decree of any Governmental Authority or arbitral
award to which such Person or its property is subject.

 

25



--------------------------------------------------------------------------------

(b) This Amendment and the Guarantor Consent have been duly executed and
delivered by each Loan Party that is a party hereto and thereto. This Amendment,
the Guarantor Consent and the Credit Agreement, as amended hereby, constitute a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party hereto and thereto in accordance with its terms,
except as the enforceability thereof may be limited by public policy, applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar Laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at Law or in equity).

Section 6. Reference to and Effect on the Loan Documents.

(a) As of the Second Amendment Effective Date, each reference in the Credit
Agreement and the other Loan Documents to the “Credit Agreement”, “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or of any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document, except as to any waiver explicitly set
forth in Section 7 of this Amendment.

(d) The Borrowers hereby confirm that the security interests and Liens granted
by the Borrowers pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

Section 7. Waivers. Effective as of the Second Amendment Effective Date, the
Required Lenders and all Lenders party hereto hereby waive (i) the requirement
to provide ten (10) Business Days’ notice for a response to a request for
Specified Refinancing Debt under Section 2.17(b) (Specified Refinancing Debt) of
the Credit Agreement with respect to the transactions contemplated by this
Amendment, (ii) the requirement that each class of Specified Refinancing Debt be
in an aggregate principal amount that is an integral multiple of the Dollar
Equivalent of $5,000,000 in excess of the Dollar Equivalent of $25,000,000,
under Section 2.17(d) (Specified Refinancing Debt) of the Credit Agreement with
respect to the transactions contemplated by this Amendment, (iii) the right to
the payment of any breakage, loss or expense under Section 3.05 (Funding Losses)
of the Credit Agreement with respect to any of its Loans that are being repaid
as of the Second Amendment Effective Date, (iv) the requirement set forth in
Section 2.17(b) (Specified Refinancing Debt) that any proposed Specified
Refinancing Debt shall first be requested on a ratable basis from existing
Lenders in respect of the Facility and Loans being refinanced, (v) the
requirement set forth in Section 2.17(e) (Specified Refinancing Debt) of the
Credit Agreement that the Credit Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Specified Refinancing Debt incurred pursuant to this Amendment, (vi) the
requirement to provide three (3) Business Days’ notice of prepayment of Term
Loans under Section 2.06(b)(i) (Optional Prepayment of the Term Loans) of the
Credit Agreement with respect to the transactions contemplated by this
Amendment, (vii) the requirement to provide three (3) Business Days’ or five
(5) Business Days’ notice, as applicable, of termination of Dollar Revolving
Credit Commitments and Multicurrency Revolving Credit Commitments under
Section 2.07 (Reduction or Termination of

 

26



--------------------------------------------------------------------------------

Revolving Credit Commitments) of the Credit Agreement with respect to the
transactions contemplated by this Amendment and (viii) the requirement to
provide ten (10) days’ notice for a request for Facilities Increase under
Section 2.01(c) (Facilities Increase) of the Credit Agreement (as amended by
this Second Amendment) with respect to the Second Facilities Increase
contemplated by this Amendment.

Section 8. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 9. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Amendment, each Person party hereby accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

Section 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 11. Severability. The fact that any term or provision of this Amendment
(or of the Credit Agreement to the extent modified pursuant to this Amendment)
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 12. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile, PDF or other electronic copy of an
executed signature page hereof shall constitute receipt by the Administrative
Agent of an executed counterpart of this Amendment.

Section 13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

US BORROWER: JARDEN CORPORATION, a Delaware corporation By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President, General Counsel and
Secretary LUXEMBOURG BORROWER: JARDEN LUX HOLDINGS S.à r.l., a company
incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Authorized Signatory JARDEN LUX S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

John E. Capps

Name:   John E. Capps Title:   Category A Manager JARDEN LUX FINCO S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, L/C Issuer and Swingline Lender By:
 

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director JPMORGAN CHASE BANK, N.A., as L/C
Issuer By:  

/s/ Devin Roccisano

Name:   Devin Roccisano Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as L/C Issuer By:  

/s/ Tony Sood

Name:   Tony Sood Title:   Director SOVEREIGN BANK, N.A., as L/C Issuer By:  

/s/ William Maag

Name:   William Maag Title:   Senior Vice President PNC BANK, NATIONAL
ASSOCIATION, as L/C Issuer By:  

/s/ Chris D. Thornton

Name:   Chris D. Thornton Title:   Senior Vice President BANK OF AMERICA, N.A.,
as L/C Issuer By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director